PD-0078-15
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
 BELINDA HILL                                                                     Transmitted
                                                                        CRIMINAL JUSTICE       8/18/2015 2:28:41 PM
                                                                                          CENTER
 FIRST ASSISTANT                                                                    Accepted
                                                                         1201 FRANKLIN,        8/18/2015 2:33:48 PM
                                                                                        SUITE 600
                                                                        HOUSTON, TEXAS 77002-1901    ABEL ACOSTA
                                                                                                             CLERK



                                  DEVON ANDERSON
                                  DISTRICT ATTORNEY
                                 HARRIS COUNTY, TEXAS

                                          August 18, 2015
                                                                               August 18, 2015

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308 – Capitol Station
Austin, TX 78711

RE: JOSE VASQUEZ v. THE STATE OF TEXAS
Case No.: PD-0078-15
Trial Court No.: 1333231

Dear Mr. Acosta:

I plan to present oral argument in the above case in Austin on Wednesday, September 16, 2015
at 9:00 AM.

A copy of this notice is being sent to the attorney of record.

                                                      Sincerely,

                                                      /s/ Eric Kugler

                                                      ERIC KUGLER
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      (713) 755-5826
/vl
cc:    Mark C. Kratovil
       Assistant Public Defender
       1201 Franklin, 13th Floor
       Houston, TX 77002